Citation Nr: 0835409	
Decision Date: 10/15/08    Archive Date: 10/27/08

DOCKET NO.  06-01 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for chronic lumbar spine 
pain, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from July 1979 to July 
1989.

This case comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) on appeal from rating 
decisions of the VA Regional Office (RO) in Nashville, 
Tennessee that denied an evaluation in excess of 10 percent 
for lumbar spine pain.  

The appellant was afforded a personal hearing at the RO in 
March 2008 before the undersigned Veterans Law Judge sitting 
at Nashville, Tennessee.  The transcript is of record.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008). 38 U.S.C.A. § 7107(a)(2) 
(West 2002).

Following review of the record, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the appellant if further action is required.


REMAND

The veteran asserts that the symptoms associated with his 
service-connected lumbar spine pain disorder are more 
severely disabling than reflected by the currently assigned 
disability evaluation and warrant a higher rating.  He 
presented testimony on personal hearing in March 2008 to the 
effect that his symptoms were getting "worse and worse".  
He testified that since a VA examination in July 2007, he had 
been in and out of the hospital emergency room, taking all 
kinds of medication, including morphine, and had initiated 
pain clinic treatment.  The appellant stated that he had been 
able to walk into the examination room when last evaluated 
for VA compensation purposes, but that he now had to use a 
cane.  He said that he had become limited in almost all 
activities of daily living, including walking, showering, 
dressing, driving, household duties, sleeping and sex.  He 
related that he had been retired from his position at the 
Post Office due to back pain.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that when a veteran alleges that his 
service-connected disability has worsened since he was 
previously examined, a new examination may be required to 
evaluate the current degree of impairment. See Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997).  In view of the 
veteran's complaints of a substantially worsened condition, 
he will be provided an opportunity to report for a current VA 
orthopedic examination to ascertain the current status of the 
service-connected low back disorder.

The record shows that the veteran receives continuing VA 
treatment for low back complaints, to include the pain 
clinic, at VA Memphis facilities.  The most records date 
through March 2008.  The Board points out that as VA has 
notice of the existence of additional records, they must be 
retrieved and associated with the other evidence on file. See 
Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Epps v. 
Brown, 9 Vet. App. 341 (1996); Robinette v. Brown, 8 Vet. 
App. 69 (1995).  Therefore, VA records dating from April 2008 
should be requested and associated with the claims folder..

Review of the record also indicates that the veteran retired 
on disability and appears to receive Social Security 
benefits.  However, the clinical evidence on which the award 
is based is not on file.  The Court has held that VA must 
obtain Social Security Administration decisions and records 
which may have bearing on the veteran's claim. Waddell v. 
Brown, 5 Vet. App. 454 (1993); Clarkson v. Brown, 4 Vet. App. 
565 (1993); Shoemaker v. Brown, 3 Vet. App. 519 (1993)..

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the 
Social Security Administration and 
obtain a copy of the agency 
decision in the veteran's case, 
and the medical documentation 
relied upon for the award of 
disability benefits.

2.  All VA clinical records dating 
from April 2008 should be 
retrieved and associated with the 
claims folder.

3.  After a reasonable time for 
receipt of additional records, the 
veteran should be scheduled for 
examination by a VA orthopedist, 
to include a functional capacity 
evaluation to assess the severity 
of his service-connected lumbar 
spine disability.  The claims 
folder and a copy of this remand 
should be provided to the examiner 
in connection with the 
examination.  The examiner must 
indicate whether or not the claims 
folder was reviewed.  All 
indicated tests and studies should 
be conducted and clinical findings 
should be reported in detail.  In 
a detailed narrative format, the 
examination report should reflect 
consideration of the veteran's 
documented medical history, 
current complaints, and other 
assertions, etc.

The examiner should indicate 
whether there is objective 
evidence of pain on motion, 
weakness, excess fatigability, 
and/or incoordination associated 
with the service-connected low 
back disorder.  In addition, the 
examiner should indicate whether, 
and to what extent, the veteran 
experiences functional loss due to 
pain and/or any of the other 
symptoms noted above during flare- 
ups and/or with repeated use.  The 
examiner should express such 
functional loss in terms of 
additional degrees of limitation 
of motion (beyond that clinically 
shown).

4.  The veteran must be given 
adequate notice of the 
examination, to include advising 
him of the consequences of failure 
to report pursuant to 38 C.F.R. 
§ 3.655 (2008).

5.  The RO should ensure that the 
medical report requested above 
complies with this remand.  If the 
report is insufficient, or if a 
requested action is not taken or 
is deficient, it should be 
returned to the examiner for 
correction. See Stegall v. West, 
11 Vet. App. 268 (1998).

6.  After taking any further 
development deemed appropriate, 
the RO should re-adjudicate the 
issue on appeal.  If the benefit 
is not granted, the appellant and 
his representative should be 
provided a supplemental statement 
of the case and afforded an 
opportunity to respond before the 
case is returned to the Board.

(Please note that this appeal has been advanced on the 
Board's docket pursuant to 38 C.F.R. § 20.900(c) (2007).  
Expedited handling is requested.)

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

